Title: To Thomas Jefferson from Albert Gallatin, 28 March 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                                                
                            Sir,
                            Treasury DepartmentMarch 28th. 1808.
                        

                        The only information received by this Department in relation to any “attempts made to give circulation and credit to the Detroit Bank Notes, since the law of the Territory for establishing the said Bank was rejected,” was communicated by Stanley Griswold late Collector of Detroit and Secretary of the Michigan Territory. 
                  A copy of his letter of 12th. February last on that subject is transmitted. The former letter to which he alludes, is not on the files of the office. In a subsequent letter, which has been transmitted to the Secretary of War, he informed that the regular troops at Detroit had also been paid in Detroit Bank Notes, by the assistant Paymaster.
                  I presume that the Secretary of War may state by whom the Militia were paid, and whether funds had been transmitted for that object. 
                  I have the honor to be, with the highest respect, Sir, Your obedt. Servt.
                        
                            Albert Gallatin
                     
                        
                    